Where the indorser of a note resides in one town and has an office or place of business in another, in each of which there is a post office, to which he is in the habit of resorting to deposit and receive letters, a notice of protest, addressed to him at either place, when he has not designated his address in the indorsement, and does not reside in the town where the note is payable, will be good.
A stockholder of a bank is a competent witness for the bank, notwithstanding his interest. He is not a party to the action, nor a person for whose immediate benefit it is prosecuted, within the meaning of section 399 of the Code of Procedure.
(S. C., 7 N. Y. 481.)